DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 10/17/2022.  These drawings are unacceptable because the introduces new matter into the disclosure.  The Examiner notes that Figures 2, 6, and 8 of the Drawings as originally filed, each show enlarged view illustrating details of portions A, A’, and A’’ of each of Figures 1, 5 and 7 respectively.  This has been indicated by an elevation view as shown one each of Figures 2, 6, and 8 as originally filed.
The amendments to the drawings now show cross-sectional lines, used to display cross-sections of a three-dimensional object.  The Examiner notes that a section and a cross-section is not the same.  A section, in design is a specific part of an object, which can be a close up; while a cross-section is a cut across to show the insides of the design.  Thus, the Replacement drawings filed on 10/17/2022, as indicated by cross-sectional lines, show a cross-section taken somewhere within circular portion A, A’, and A’’ which is catalogued as new matter.  
Specification
The amendment filed on 10/17/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The Examiner notes that page 14 of the Specification as originally filed, discloses that Figures 2, 6, and 8, each show enlarged views illustrating details of portions A, A’, and A’’ of each of Figures 1, 5 and 7 respectively.  Further, in page 16, paragraph [0032], the specification as filed discloses that “Fig. 2 illustrates details of the portion A in Fig. 1”; page 30, paragraph [0065] discloses that “Fig. 6 illustrates details of the portion A’ in Fig. 5”; and further in page 32, paragraph [0069] discloses that “Fig. 8 illustrates details of the portion A’’ in Fig. 7”.  The specification is silent as these details of each of A, A’, and A’’ as being in a cross-sectional view of each of Figures 1, 5 and 7 respectively.  The only mention on these paragraphs is that there is a: 
“a position P2 that intersects the side surface 4b in a vertical section including the central axis line L1” regarding Figure 2 (paragraph [0032]; 
“position P4 that intersects the bottom surface 4a in a vertical section including the central axis line L1” regarding Figure 6, (paragraph [0065]); and 
“position P2 that intersects the side surface 4b in a vertical section including the central axis L1” (paragraph [0069]).
The specification is silent as of any of these “vertical sections including the central axis Line L1” being a cross-section.  Let alone, where exactly this cross-section is taken from.  Thus, the Specification as amended, reflecting the amendment to the drawings, introduces new matter and Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as filed is silent to as any center point of an angle of the bottom circular arc edge and any center point of an angle of the side circular arc edge.  Additionally, there is no mention as to a relation between these center points being different. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites in lines 1-2 that “a center point of an angle of the bottom circular arc edge differs from a center point of an angle of the side circular arc edge”.  First it is unclear how an angle can have a center point.  Further, where exactly is this “center point of an angle” of each of the bottom circular arc edge and side circular arc edge.  Additionally, how exactly the center points are differing from each other?  Further clarification is needed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Budda et al. US 2014/0133926 (hereafter--Budda--).
In regards to claim 1, Budda discloses a radius endmill (10) comprising: a tool body (see Figure 1) having a bottom surface (22) at a distal end portion (24) thereof, a side surface (refer to where peripheral cutting edges are disposed at, extending from a machining end towards a shank end, along flutes) and a bottom a circular arc edge (82) provided on the bottom surface (22) at an outer periphery thereof (see Figure 1 and Figure 3C), wherein the bottom circular arc edge (82) is formed from a position in the bottom surface (22) forming a tangential line and perpendicularly intersecting a central axis line (AR) to the side surface of the tool body, in a vertical section (76) including the central axis line (in the same way, Applicant’s vertical section includes the central axis line, Figure 3C shows a vertical section that includes the central axis line AR), and the bottom circular edge (82) has an angular range less than 30˚ (see claim 4 which claims that the angular range α1 is 25˚, which satisfies the claimed limitation less than 30˚) from the bottom surface in the vertical section (in the same way as presented by Applicant).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budda et al. US 2014/0133926 (hereafter--Budda--) as applied to claim 1 above.
In regards to claim 2, Budda discloses the radius endmill according to claim 1, Budda also discloses a dimension (Hr as in annotated Figure 3c below) of the circular arc edge (82) along the central axis line.

    PNG
    media_image1.png
    524
    624
    media_image1.png
    Greyscale

However, Budda fails to disclose that the dimension (Hr) is equal to or less than 0.75 mm.
Since Budda does, however, disclose that the circular edge (82) has a dimension (Hr as in annotated Figure 3c above); the dimension of the circular edge constitutes a defined value of the cutting tool. Therefore, the dimension of the circular edge is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the desired dimension will depend on the type of material being machined in order to machine the workpiece with lower power consumption and reduced vibrations (see paragraphs [0040-0044]). Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a circular edge having a defined dimension, was disclosed in the prior art by Budda, it is not inventive to discover the optimum value or optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Budda’s circular edge dimension to be as desired such as equal to or less than 0.75 mm. In re Aller, 105 USPQ 233/In re Boesch, 205 USPQ 215.
Claim(s) 3-4, 8-9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budda et al. US 2014/0133926 (hereafter--Budda--).
In regards to claim 3, Budda discloses a radius endmill (10) comprising: a tool body (see Figure 1) having a bottom surface (22) at a distal end portion (24) thereof, a side surface (refer to where peripheral cutting edges are disposed at, extending from a machining end towards a shank end, along flutes) and a side circular arc edge (see annotated Figure 3C below) provided on the side surface thereof, wherein the side circular edge is formed, from a position in the side surface forming a tangential line (Figure 2C, refer to phantom lines parallel to axis AR) in a direction parallel to a central axis line (AR ) to the bottom surface (22) at the distal end portion (24), in a vertical section including the central axis line of the tool body, and the side circular edge has an angular range (θr’ see annotated Figure 3C below) from the side surface in a vertical direction.

    PNG
    media_image2.png
    879
    873
    media_image2.png
    Greyscale

However, Budda fails to disclose that the angular range of the side circular edge is less than 30˚.
Since Budda does, however, disclose that there is a side circular edge (annotated Figure 3C above) that has an angular range (θr’ as in annotated Figure 3c above); the angular range to which the side circular edge is set, constitutes a defined value of the cutting tool. Therefore, the angular range of the side circular edge is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the desired angular range will depend on the type of material being machined in order to machine the workpiece with lower power consumption and reduced vibrations (see paragraphs [0040-0044]. Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a circular edge having a defined angular range, was disclosed in the prior art by Budda, it is not inventive to discover the optimum value or optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Budda’s circular side edge dimension to be as desired such as less than 30˚. In re Aller, 105 USPQ 233/In re Boesch, 205 USPQ 215.
In regards to claim 4, Budda discloses a radius endmill (10) comprising: a tool body (see Figure 1) having a bottom surface (22) at a distal end portion (24) thereof, a side surface (refer to where peripheral cutting edges are disposed at, extending from a machining end towards a shank end, along flutes) and a bottom a circular arc edge (82) provided on the bottom surface (22) at an outer periphery thereof (see Figure 1 and Figure 3C), and a side circular arc edge (as in annotated Figure 3C, disposed under the rejection of claim 3) provided on the side surface thereof, wherein the bottom circular arc edge (82) is formed from a position in the bottom surface (22) forming a tangential line and perpendicularly intersecting a central axis line (AR) to the side surface of the tool body, in a vertical section (76) including the central axis line (in the same way, Applicant’s vertical section includes the central axis line, Figure 3C shows a vertical section that includes the central axis line AR), the side circular edge is formed, from a position in the side surface forming a tangential line (Figure 2C, refer to phantom lines parallel to axis AR) in a direction parallel to a central axis line (AR ) to the bottom surface (22) at the distal end portion (24), in a vertical section including the central axis line of the tool body, the bottom circular edge (82) has an angular range less than 30˚ (see claim 4 which claims that the angular range α1 is 25˚, which satisfies the claimed limitation less than 30˚) from the bottom surface in the vertical section (in the same way as presented by Applicant), and the side circular edge has an angular range (see θr’ as in annotated Figure 3C above, disposed under the rejection of claim 3) from the side surface in a vertical direction.
However, Budda fails to disclose that the angular range of the side circular edge is less than 30˚.
Since Budda does, however, disclose that there is a side circular edge (annotated Figure 3C above, disposed under the rejection of claim 3) that has an angular range (see θr’ as in annotated Figure 3C above, disposed under the rejection of claim 3); the angular range to which the side circular edge is set, constitutes a defined value of the cutting tool. Therefore, the angular range of the side circular edge is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the desired angular range will depend on the type of material being machined in order to machine the workpiece with lower power consumption and reduced vibrations (see paragraphs [0040-0044]. Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a circular edge having a defined angular range, was disclosed in the prior art by Budda, it is not inventive to discover the optimum value or optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Budda’s circular side edge dimension to be as desired such as less than 30˚. In re Aller, 105 USPQ 233/In re Boesch, 205 USPQ 215.
In regards to claim 8, Budda discloses the radius endmill according to claim 3, Budda also discloses a dimension (see D1 as in annotated Figure 3C above, disposed under the rejection of claim 8) of the side circular arc edge (as in annotated Figure 3C above, disposed under the rejection of claim 8) along a direction that perpendicularly intersects a direction of the central axis line.
However, Budda fails to disclose that the dimension (D1) is equal to or less than 0.75 mm.
Since Budda does, however, disclose that the side circular edge (annotated Figure 3C above, disposed under the rejection of claim 8) has a dimension (see D1 as in annotated Figure 3C above, disposed under the rejection of claim 8); the dimension of the side circular edge constitutes a defined value of the cutting tool. Therefore, the dimension of the side circular edge is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the desired dimension will depend on the type of material being machined in order to machine the workpiece with lower power consumption and reduced vibrations (see paragraphs [0040-0044]). Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a side circular edge having a defined dimension, was disclosed in the prior art by Budda, it is not inventive to discover the optimum value or optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Budda’s side circular edge dimension to be as desired such as equal to or less than 0.75 mm. In re Aller, 105 USPQ 233/In re Boesch, 205 USPQ 215.
 In regards to claim 9, Budda as modified discloses the radius endmill according to claim 4, Budda as modified also discloses a dimension (Hr as in annotated Figure 3C disposed under the rejection of claim 2 above) of the bottom circular arc edge (82) along a direction of the central axis line, and a dimension (see D1 as in annotated Figure 3C above, disposed under the rejection of claim 8) of the side circular arc edge (as in annotated Figure 3C above, disposed under the rejection of claim 8) along a direction that perpendicularly intersects a direction of the central axis line.
However, Budda fails to disclose that the dimension (Hr) of the bottom circular arc edge is equal to or less than 0.75 mm, and that the dimension (D1) of the side circular arc edge is equal to or less than 0.75 mm.
Since Budda does, however, disclose that both the bottom circular arc edge and the side circular arc edge each have a dimension (Hr and D1 respectively); the dimension of the side circular arc edge and the dimension of the side circular arc edge each constitute a defined value of the cutting tool. Therefore, the dimensions of the bottom and side circular edges are recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the desired dimension will depend on the type of material being machined in order to machine the workpiece with lower power consumption and reduced vibrations (see paragraphs [0040-0044]. Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a bottom circular arc edge having a defined dimension and a side circular arc edge having a defined dimension, was disclosed in the prior art by Budda, it is not inventive to discover the optimum value or optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide each of Budda’s bottom circular arc edge’s dimension and side circular arc edge’s dimension to be as desired such as equal to or less than 0.75 mm. In re Aller, 105 USPQ 233/In re Boesch, 205 USPQ 215.
In regards to claim 10, Budda as modified discloses the radius endmill according to claim 4, Budda as modified also discloses that a center point (midpoint) of an angle (within the angular range) of the bottom circular arc edge differs from a center point (midpoint) of an angle (within the angular range) of the side circular arc edge (since as shown in Figure 3C of Budda, the angular extensions of each of the bottom and side circular arc edges is different).
Response to Arguments
Applicant's arguments filed 10/17/2022 and 10/19/2022 (supplemental) have been fully considered but they are not persuasive.
Applicant argues on page 8-9 of the Remarks and supplemental Remark that: because Budda’s lines 76 and 74 are “imaginary lines from a sector center point 52 to a cutting edge 44, and do not mean boundaries of changes in properties of the cutting edge 44…it is not possible to identify an angular range in which the bottom circular arc edge and the side circular arc edge are formed in the vertical section.
The Examiner disagrees and points Applicant to the rejection above for details.  The Examiner as best understood, is interpreting this argument to be in relation to claim 4 as amended.  Along those lines, it is noted that as recited, claim 4 requires for “a bottom a circular arc edge provided on the bottom surface”; “a side circular arc edge provided on the side surface thereof” and that each of the bottom circular arc edge and side circular arc edge to have “an angular range”.  Thus, giving broadest reasonable interpretation, Budda does disclose that the bottom surface has a bottom circular arc edge being disposed along a curve that has an angular range, identified by Budda in Figure 3C as α1; and that the side surface has a side circular edge that also is disposed along a curve that has an angular range, as annotated in Figure 3C, under rejection of claim 3 above.  Thus, the Examiner’s interpretation is not precluded.  
It is noted that if Applicant’s invention requires for each of the side and bottom circular edges to be curved and define an angular range only within boundary lines or specific boundary points; in such a way that each of the side and bottom circular edges terminate, within those boundaries; and are no longer curved when trespassing the boundary lines; then the Examiner suggests Applicant to add structural limitations to clearly point out these features.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “Budda does not disclose anything about different edge properties for each sector”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In regards to Applicant’s argument that “Figure 3C in Budda is not a section view, unlike Figs. 2, 6 and 8 in the present application.  Thus, it is not possible to identify an angular range in which the bottom circular edge and the side circular edge are formed in the vertical section view”.
The Examiner respectfully disagrees, and points Applicant to annotated Figures 3C of Budda above for details.
It is noted that the Examiner’s rejection was on the basis of what was disclosed on Applicant’s originally filed Figures 2, 6 and 8 and as originally disclosed on pages 14, 16, 30 and 32 of the Specification as originally filed.  Thus, based on Applicant’s disclosure and giving broadest reasonable interpretation to the term “section” as per synonyms of “a segment”; “a portion”; “a sector” or “piece, Budda’s Figure 3C is indeed an enlarged vertical segment, portion, sector, or piece of corner portion, of the end mill as shown in Figure 2C, and thus, consequently Figure 1.  Figure 3C of Budda, shows an enlarged portion of Figure 2C and Figure 1, this enlarged portion, including the central axis AR.  Therefore, the Examiner’s interpretation is not precluded.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “Budda is not a section view, unlike Figs. 2, 6 and 8 in the present application.  Thus, it is not possible to identify an angular range in which the bottom circular edge and the side circular edge are formed in the vertical section view”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE N RAMOS/Primary Examiner, Art Unit 3722